           Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 1 of 16



      I
     2
     3
     4
     5
     6
     7
     8                         IN THE UNITED STATES DISTRICT COURT
     9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
     IO
 11
 12
          DONALD BLANKENSHIP and DENISE PURSCHE,      Case No. 3:20-cv-04479
 13
                                            Plaintiffs, DECLARATION OF ANGELICA
     14                                                 QUIRARTE IN SUPPORT OF
                         v.                             STATE DEFENDANTS' OPPOSITION
 15                                                     TO PLAINTIFFS' MOTION FOR
                                                        TEMPORARY RESTRAINING ORDER
 16       GAVIN NEWSOM, in his official capacity as     AND/OR PRELIMINARY INJUNCTION
          Governor of California, and ALEX PADILLA,
 17       in his official capacity as Secretary of
          State of California,
 18
                                        Defendants
 19
 20
 21
 22
 23
 24
 25
 26
 27
28

                                                   Deel. of Angelica Quirarte ISO Defs. Opp. (3:20-cv-04479)
              Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 2 of 16



     1
                                   DECLARATION OF ANGELICA QUIRARTE
     2
                I, Angelica Quirarte, declare:
     3
         1.     I make this declaration based on my own personal knowledge, and if called upon as a
     4
         witness to testify in this matter, I could and would testify competently to the matters stated herein.
     5
         2.     I have been Assistant Secretary for Digital Engagement at the California Government
     6
         Operations Agency since December 2017.
     7
         3.     The State maintains a website at https://covidl 9.ca.gov that provides information to
     8
         Californians about COVTD-19 and California's response to COVID-19, including up-to-date
     9
         directives from the State Public Health Officer and other guidance. As Assistant Secretary for
 10
         Digital Engagement, my responsibilities include supervising the maintenance of this website.
 11
         4.     The State's COVID-19 website contains a webpage titled "Stay home Q&A" at
 12
         https://covidl 9.ca.gov/stay-home-except-for-essential-needs/. This page contains directives from
 13
         the State Public Health Officer.
 14
         5.      On May I, 2020, I reviewed text to be added to the webpage at https://covid19.ca.gov/stay-
 15
         home-except-for-essential-needs/. After I reviewed that text, I assigned it to a subordinate to
 16
         upload to the webpage; I subsequently reviewed the webpage to confirm that the correct text had
 17
         been uploaded. Among the text that was uploaded on May 1 was the following entry:
 18
                What about voting?
 19              Elections are an essential activity, and the Governor has issued executive orders
                 specifically addressing election procedures. The Secretary of State and the California
 20              Department of Public Health are working on additional guidance to ensure that all
                 Californians are able to participate in elections safely. Of course, whenever you engage in
 21
                 any permissible activity-including the collection and dropoff of ballots, or other
 22              election-related activities-be mindful of physical distancing and other measures to
                 protect yourself and those around you.
 23
         6.      A true and correct copy of a log reflecting the addition of this entry on May 1 is attached as
 24
         Exhibit 1.
 25
         7.      On May 13, 2020, further changes were made to the entry described above. As updated on
 26
         May 13, that text read:
 27
28
                                                            2
                                                          Deel. of Angelica Quirarte ISO Defs. Op p . (3:20-cv-04479)
           Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 3 of 16



     1
     2
                How do I vote?
     3                 Elections are an essential activity, and the Governor has issued executive orders to
                 ensure elections are safe and accessible. Vote-by-mail ballots will be sent to all registered
     4           voters for the November 3, 2020 General Election. The Secretary of State and the
                 California Department of Public Health are working on additional guidance to ensure that
     5
                 all Californians are able to participate in elections safely. Existing laws address the use of
     6           vote-by-mail ballots in California elections, and those laws remain in effect unless
                 otherwise noted.
     7
                        Of course, whenever you engage in any permissible activity-including the
     8            collection and drop-off of ballots, or other election-related activities-be mindful of
                  physical distancing and other measures to protect yourself and those around you.
     9
          8.    A true and correct copy of a log reflecting the changes made to this entry on May 12 is
 10
          attached as Exhibit 2.
 11
          9.    On June 5, 2020, further changes were made to the entry described above. As updated on
     12
          June 5, that text reads:
 13
                How do I vote?
     14
                        Elections are an essential activity, and the Governor has issued executive orders to
 15              ensure elections are safe and accessible. Vote-by-mail ballots will be sent to all registered
                 voters for the November 3, 2020 General Election. Additionally, many in-person voting
 16              opportunities will be available: counties are required to provide three days of early voting
                 starting the Saturday before the election, and open ballot drop-box locations between
     17          October 6 and November 3, 2020. The Secretary of State and the California Department
 18              of Public Health are working on additional guidance to ensure that all Californians are
                 able to participate in elections safely. Except where suspended by Executive Order,
     19          existing laws addressing the use of vote-by-mail ballots in California elections remain in
                 effect.
 20
                        Of course, whenever you engage in any permissible activity-including the
 21               collection and drop-off of ballots, or other election-related activities (such as the
 22               collection of signatures to qualify candidates or measures for the ballot)-adhere to
                  physical distancing and other applicable public health directives.
 23
          10.   A true and correct copy of a log reflecting the changes made to this entry on June 5 is
 24
          attached as Exhibit 3.
 25
                I declare under penalty of perjury that the foregoing is true and correct.
 26
 27
28
                                                           3
                                                          Deel. of Angelica Quira1te ISO Defs. Opp. (3:20-cv-04479)
          Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 4 of 16



      1
             Executed on: July   Q.1_, 2020
      3
     4
      5
      6
     7
     8
      9
     10
     11
     12
 13
     14
     15
     16
     17
     18
     19

 20
 21
 22
 23
 24
 25
 26
 27
28
                                               4
                                              Deel. of Angelica Quirarte ISO Defa. Opp. (3:20-cv-04479)
Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 5 of 16




   EXHIBIT 1
                                          Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 6 of 16
0                                                           Pull requests    Issues      Marketplace   Explore                                                                                                                                       �   +•        \i•


g cagov / covid19                                                                                                                                                                                           0unwatch•              *Unsu,       23



 <: > Code      ( Issue$ S7          Pull requests s        Actions         Pro;ects I       (I Wiki                     ln�gh1.s



 Update page • stay-home-except-for-essential-needs.html
 ., IMS"iiH

         WordPreuService committed on May 1                                                                                                                                            1 p•r•nt dJl9f&4         coa1it e1as2f714443S6!2l4cll1aeteSd4S9btl22SbdU


  Showi ng 1 changed file with 10 additions and 2 deletions.                                                                                                                                                                                         Unified   Si)lit




 .!.       illi .5,1 H,7 -
             title; "Stay hOae ucept for usenthl net<h-                                                                               title: ·suy Mee e:iccept fol' essential nttds"
             .eu: "Cuf'rtnt ci,iidanct on tM C;11ifot'nh coroniVirus / COVJD-19 suy hoff order. �o needs :o SU)' hoat,                ..u: "Curl"tnt cuidance    °" the Calif'.oNtb C<>l'Of'l•vir'tls /   COI/I0·19 suy l\oMe or<Ser, WhO 11.eds to stay tlotlt,
           wh•t .,.. uHntid nted-s, Mh;tt's open ;1nd �t·s closeo. wtltn the or4,,. •icht t>e lifted.·                              lofflat ,,.. usenti•l netds, ..,t,a,t•s Of)e:n V!d whit's closed, 111htn th• ordtr •l,ht be lifted,"
             author: "SUtt of California"                                                                                              author: "Stat• of callfomi•*
           - publhhdate: "2e2e.es-ene2:66:e4?"                                                                                      -+ publishdat•: ·2e20.es,e1na:se:S6z•
             addtosite.ap: true                                                                                                       addtosite.iap: trvt



 '"i''
 ..t.




                                                                                                                                    • <p chu•"wp-•ccordion-cont•nt">El•ctiOtls .,,... ;1n •nentlal activity, and th• <;overnor has hsvtd ue<utive
                                                                                                                                    ordtr$ specifically addl"Hsina •le-ctlon f>"OCedu,..$. rhe Sferetary of State and the California O.partMnt of
                                                                                                                                    l'ublic Health a.re W!W"klng Of'l additional &uidanu to ..-isut-e that •11 C:allfornhns 1.re able to pa.rtidpltt in
                                                                                                                                    elections safely. Of course, lllhen-ever you •r1ca,e in any ptl"lllissible .actlv1ty-.1ndudil'IC the colle<UOl'I and
                                                                                                                                    dropoH of ballots, or other tlection·l"tbte<S activitles-bt •indful of physical dist.andt1C •nd other ausures
                                                                                                                                    to pr-otect )"()41rstlf and those arwnd )"()41.</p>




 ·.­
 ..!..




           • <P <l•U•"WJ)•a<Col"diot1-contt11t">Vts, M.lny d1Ud urt ctntet"S and f•1ly chUd Ul"t tio.s art s.tlll open.             -+ <p <l.US•"wp,1ccordion,content">YU.&!\bsp;�any child or• ctnters and fa•ily child ca.-. ho.es&llbsp;a.r,e uill
           Those tl\it rfflain <>PM shOulcf "Ploy heightel'led cleaning at1d dhundnc rtquil"ffltnts. 8abys1tttrs uy also            optn. Ttlose&nbsp;that rMain open should eaploy fldghtentd duning 111d dlsund"I, requireaents. 8abysitttrs
           COM to the ho11se to UN, for Minors of pa!"fnts.</c»                                                                     Ny also coae to the house to ca,,-. for 11inors of parMts,</p>




             <p C'lus•"�·accordion•cont�t·>If you are feelift& sick with flu•Hke sy•ptoms, pluse first call your                      <p chu•"wp,accordion... content">If you •re f..ling sick with flu•lU:• S)'lllptc.s., please first ull your
           doctor. 8 nurn hOtUM, or an urgtt1t Ul"'t center,&tlbsp;<br><br>If you netd to co to the l\ospttal, oll &tltad           doctor, a nur-se l'IOtlint, or •n ul"gent u,-. centel'.&nbsp;<bt-><br>If you need to Co to tM hosp.1U1, call ahud
           so thty un pre,paire fol" your af'f'ival. If y� nted to oll 911, tell tl'tt 9U operator' the uact syw.ptOIIS Y04.I       10 t� can J)repare for y04Jr arrival. If you f'l'f:,td to ull 911, tell the 911 operat<>f' tl'tt ex•ct syaptoas you
           ar-e eic�riendna so the' a.buhnce pl"OVidel" un p,...JNr• to treat you ufely.</p>                                        are experhncina so the �lance f>"OVid•r c•n prtpare to treat you safely. </p>




             <h4 dass•"'wp•,u:cordion">What about routine, dt<tive or non•urcent .edical appoint111ents?</ho




               <p chss•"..P·&<<Ol"di0tt-conunr>Pl"evtnti� ore sel'vices and f'C>n-e.ercency sul'Ctrits, 11kt o/"can                   <P dau•"wp,accordiOf'l·Conttnt">l'rtvMtive ca.rt sel"Vi<es and t'IOl'l·tMl'gtM)' surger1H, like org.a11
           f"e1)bc.-ents Ind tuao,. rt1110vals. c1n Uk.t phc• if hospitals have tnougti opacity a!kl protectiv• �ipaent to          rtpbceMnts .and tuiaot' reeov•h, c.an take place if �,piUh ti•v• MOUCh opacity •nd pr,ottctiv,e tQUif)IM:nt t<>
           do so safely. tye e,c;1a$, t..th clontn1$, ™ eleuive proc:.ciu,...s $hould � uno!hd or ,...sch•duhd. tf                  do so safely. Eye •oM, teeth clunin&s, •nd •1.ctiv• procedures should l>e cancelled or re;chtduled. If
           posdblt, health care Visits should bf, done rHotely. Contact 'y(J!Ut- htaltf'I cal"t provider to see what Hrvicu         possible, hNlth care visits stlould be dOtlt .....ottly. Contact you,. he!llth car• provider to see ..tlat Hrvices
           tM)' lflt itrovidi.Jtc,</P>                                                                                              thty <1re provtdi!'lg,</P>




             <h4 cbss•"')fp-accordion">-Can J still co Ollt to cet ..., pl"tscdptions></fl,h




             <p chu•"wp-ac:cordion-contet'lt">Yt$, vo1,11Ny have )'our� to obtain prHc,..iption, o,.. 1•t cann.t,h froa a             <p chn•"wp-accol"dion-cOt1tent">Ve$. YOtJ HY leave y04Jr hOMt to <>bt.ain pl"tscription$ OI" aet unnabh froa a
           licensed cannabis retailer.</p>                                                                                          licenHd cannabis r-etaihr. c/p>




             <h4 chss•·wp-ae<ol"d1on">HOw on I sake surt the older Califomians il'I •y life al"t saft and lltalth)' duril'IC            <h4 cbu•·ws,-accol"dton·>"'* Ul'I I •ake sul"'e the old..- CalifOt"nh.ns in ay 1He ,,.. safe and Malthy durinc
           tM st•y hOflie Ol"dtrl</M>                                                                                               tl'lt suy hoee order?<'/h4>




             <P chu•"wp.;accordion-conttnr>vO\I $h01.1ld check. in on your older nti&flbor$ and loved onH "'1th a call, tut
                                       Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 7 of 16
      Google Duet or UH hc�lt: vicko to coi.uniute. The .ost 1.pol"Unt tMng you can do h to hep 1.n touc.h with                        Google Duo o.- use Fa<ebook video to c.�nicate. lh• .est iapot'tant thing you ca_n do ls to keep tn tOl>Ch with
      older loved cmes for th.tr aenul health •nd ufety.</rn                                                                           oldtf' loved Of'lts for their aenul health and safety.</p>




        <M chss••wp-accordion·>J .- an older C.liforni-1n Mho h bohtinc at ho. .and J n.ud non-urcent                                    <h4 class•"wp.accordlon ..>I a"' .1n oldtr caUfomian who h holatitig at IW)M and I nee<f t10n-11l"cent
      auhtal'l(e. What can 1 do?</"4>                                                                                                  usistance. hfl.at can I dol</h4>




        <p cl.1u•"iq,•a<cordion•contfftt·>vou can call the Stattwide hotline for older- Californians <• href•"tel:l•                     <p chss•"wp•accordion-content ..>Vou can call the sutewide hotllr,t fol" older C1Uforni11ns <a f'ire f•·ut:1�
      8 U ·S44·2l74·>t·8H·S44·2374</a> for your �-urgent .ed1ul needs, to gtt aeals delivered, tr�clc cloMn                            8ll·S44·2374">1·8U-S44·2l7•</a> fo,, yoll/' non·uf'1ent .edlcal t1e,eds, to get euls delivered, trade c,o,,,n
      Pl't'S<riptions � tll01"4", The eost Ull)Ortant thine y(Xj can do h soy hoae for )'04,I" health and •lll>tine. If you            prescriptions and"°"'•· fht "Ost iaporunt thine )'OU on clo is suy hoM for your heal.th and wellbeina:, lf f04.1
      ar. ••�riendn.a an ... ,.,ency pleaH call 9•1•1.</p>                                                                             are ••perhncing an -raency please call 9•1•1.</p>




        <t.4 clau•"'wp•accordion">Can I have hc.t to care for .., elderly pal"tnts or friends wio require ushtano                        <h4 clau•"..,:,•accordion.. ,can I leave hOM: to c.are for ,.., tldet'ly plf'ents    °"   fl"let1ds   ""'° requi.-e assistance
      to ore for th..
                    selves? or a friend or- h•ily Mlll>tr- who has dlubllities?</M>                                                    to <al"4 fol" thea.selves� Or a friffld or faatly .ellbel" \oM has dJsabilities?</h4>




        <P dau•°'Wp·<1ccordiot1-contt11t">Yes. 8e svre that you protect tht,• and yourself by followit1c soc.id                          <p class•"wp-accordion-content">Yes. ee sure that you protect th.-i and )'�f'Hlf by followinc social
      dhtancin.a guilklino such H w.,sh111.1 h,1nds befo,... and after, ustna hand uniti:er, aaintainins at least sb                   dhtandns cuideUnes such .as washina hands �flX'-t and •fter, usins hand unith.er, aaint.aining at least six
      fttt of distance wtlen pouibh, and c.oughin.g Ot' snH?!ng into your elbow Ot' a thsue and thieti •Hhing your                     feet of dtsunce wMn possible, artd coughil'lg or snHtit'lg into youl" tlboN Of' a tissue and then washing youl"
      haJ\ds. If you have orly signs of a cold, please suy away fro. your older loved OMS,</P>                                         hands, If yoo have urly sicns of a cold, please stay away froa yo1o1r older loved Of'lts.</r»




        <h4 chss•"lll)·accordion">Can I vhit loved ones in the> hosplUl, nt.1rdn1 hoM, slcllltd nu,..sine facility, Of'                  <h4 c.lass•"w,:,-accordion">(.in I visit lO'Ved OM$     11'1 the hospital, t141t'df\C ho., skille-d 1'11.il'Slft& facility, OI"
      other residential ure fadlity?</h4>                                                                                              other residenthl or• hcility?</h4>




        <P chss•�•accordiot1•conte-nt•,<;eM1rally no. There .are li•tted eJ1Cc•ptions, such as if you are going to the                   <p clus•..wp•accor-dion•conteM">Generllly no. lhere are 11-ited exuptlons, such a)- 1f you ,a,.. going to the
      �spiul with a llinol" \rriflo h Ul'lder 18 Of' soaeon• �o h develQP8Mtt'ltally disabled and needs usaunc:e. For­                 l'lospiul with a •il'IOC" who is t.1Mef' 18 or so.oM whO is d•velopaenully disabled at1d needs auistal'lce. fol"
      aost otl)f-r situations, the oNf•" proohibits non-n•usnry visitation to th•se kinds of facUitiu •xc•pt at th•                    IIOSt oth•r sitv.atio,ns, tht Of'dtr P"Qhibits non-necessary visitation to tllese ldnds of facilities •xc•pt at the
      end,of-life. This is difficult, but necessary to protect hospital staff and other patienh.</p>                                   end•of•lih. This is difficult, but necuu.-y to protect hospit.al staff and oth•r pathnU.</p>




        <h4 chss••wp-accordion•>NEW! Cal'! I still exercise? hkt 911 lclds to the park fol" ff"tsh atr? Talc• <1 walk                    <M chu•"wp-acc:ol'd1on">"1fW! Call I still exel'<:ise? Take iay kJds to the paf'k for frest\ air? Take a �alt
      arwnd tM blockl</h4,                                                                                                             around th• bl0<k�</h,h




                                                                                                                                                   '"
        <p chu•"i,p-a<cordi0t1•content·>tt's okay to 10 outsid• to 10 fot' • walk, to e,cercin, af'd p1rticip•t• in                      <p chn•        wp ,accordion•content">lt's   ohy to 10 outsid• to 10 for a walk, to utrdH, ;11nd partidpat• in
      healthy activities u long as you <st"°"l'llllintain a ufe physical dht.tnce of sb fHt and gather only witf'i                     l'lealthy activities u long as you <stroni>aainuin .a safe physical distance of st.x feet and gath•r only W'ith
      llftlbers of youl" househe>ld.</stf'onc> 8e10lil is a l'IOl'l-exhaustive list of- thOse ou-tdool" recreation�l activities.       Mllbers of )'«II"' household,</stroog> 8tlow is a non-exhaustiv• list of t�se ot.1tdoot- rec1"4adOl\tl activities,
      </p>                                                                                                                             </p>




        <p dau •·wp-a,ccordicn•cont•nt·>·Parh ••Y be dosed to help slOIII tn. spr•� of tht v!rus. Check with loca)                       <p chu•"wp •ac:c.ordion-content ..>·Parks N)' be cloud to help slow the spread of the virus. Check wl\h local
      offidalS about t,at'k closures in youf' at'u. c/p>                                                                               offic:ialS about pll'k closures in your 1rea.</p>




                                           '"
        <ul chu•·wp-a«ordlOt1·<0ntent ><li>Athleties</U><li>8.adafotot1 ( siJ\i.les)</U><lbTN'owing �                                    <ul chu•"lo,'p-acc:ordion-content">cli>Athlet ic:s</li><li>8adltintol'I (singles)</ll><li>lhl'OWinc a
      baseball/softball</11 ><li>MX biltlnc</1i ><11 >Ca notin c (dJICles )</11 ><li>Crabbinc</li><U ><ycliflc</li>                    banba ll/$.Oftb.lll</li ><U >8"X blk.inc</1i><li><anoeii,a: (sinclu )</li><li> Crabtlinc< /11 >< li>CycUng</U>
      <li>hplodng !lock Pooh</U><li>GaNl•ning (not in ar01Jp$) </li><l i>Golf (slnales, walking &-82:1; no <•rt)                       tlhhplorin& Rock J>oohc/1i><lhG.at'dening (not in aroups)</lh<li>Golf (singles, walkin1 &•8111; no urt)
      </li><li>H.ikinc (trails/ path$ allowing dhtat1c.tn,)c/l1><li>HOrse �idtng (singles)</li>dt>Joe,ing at1d                         </11><11>Hikit1g (trails/ paths allOWil'\g dhtanc:it1C)</lt><li>HOt-se !tiding (stt11les)c/ll><li>)OCCit1g af'd
      l"UMinc<llh <li>(.ite Boif'dinc and Khes urfi.n;g</ll> <li>N<fitatiOR</li><li>OUtdoor P�toeraph-y</lb<lbPJcnics                  ruMln_c</11 ><l 1 >Klte 8oaNfing and t:ittsw--finc</li><li>Hiedhation</ li><h> OUtdoor PhotogNphy</lb<h,Picnics
      (with YQUr stay•floee IMKIHhold M11ber-s only)</lh<li>QU..ct 81kin&</li>di>Rock Clillbin&</lh<lbRoller Skating                   (with your stay•hoM hous..,,old llfflbers only)</li><li>QUad 8ikf.n1</li><lhRock Clitllbing</lh<li>Roll•.- Shtln&
      and Aolle.- lbdlnc</li><lhftowinc (stt11ln)</li><li>Scooted"& (not in groups)</U>di>Sk.atfbo.lNfin& (not tn                      and ftoll•r !ladin1</li><li>R01i1in.g (single s)</li><l hScootel"ing (not in groups)</lh<l i>Sk.tteboarding (not in
      gro..ips)</li><li>SOft Nrtbl Arts • Tai CM, Chi (Uf'lg (not i n gl'<MJpS)</li><ll>Table Tff'lnh ( shglts)</11>                   croups)</11><11>SOft l\al"tial ...,.ts • tat Chi, Chi KuflC (Mt in croups)</li><lbtable TeMis (sln,les)</11>
      <li>Throwina a football, kickine a socor ball (not in crwps)</li><li>TraJl R.unnin.1</li><li>Ttat1PQ1ininc</ li>                 <li>fhrowin1 a footl:>all. kidtln1 a soc:c•r ball (not in a:roups)</lh<li>Trail Running</li><li>Tr-<1"9(1Unina</1I->
      <li>Tree Cliabin1</lh<li>Yolleyball (sinalu)</ll><lh\ol.alk the dog</lh<lh\olHh the ur</11><:hwatch th.-t                        <lhTree Cli.d>ing</lh<lhvolleyb.all (singles)</lh<li>walk th• doa</lh<li>Mash th• c.ar-c/lh<li>W.atch th•
      S\t1V'ise OI' sunstt</11><11>YOCilC/li></uJ>                                                                                     sundse Ot' sut1set</li><ll>voea</lb</ul>




 •
0 c-omments on commit 07852f7                                                                                                                                                                                                                             8 Lock con"1.!rwtion

          Write                                                                                                                                                                              H     B    I                            ·- l: 0               @ � .....




                                                                                                                                                                                                                                                                       t:11




                           '""''                                                                                                   0                                             PncUWJ                                                            8109
Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 8 of 16




   EXHIBIT 2
                                             Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 9 of 16
0                                                               Pull requests    Issues   Morketplc,rn   Explore                                                                                                                                    �   + .. \i •

g cagov / covid19                                                                                                                                                                                         0unwatch•               *Unsu,       23



 <: > Code          ( Issues ss       l Pull requests 6        Actions          Pro,ecu 1        Wtkt        Secunty o    Insights



 Update page • stay-home-except-for-essential-needs.html
 I' tr\11$iiff

          WordPressService committed 29 days ago                                                                                                                                       1 parent 2be2afl       ca.lit 924Sd2Scl41dSc9d6f3e300822bl1&6ef1Sec118


   Showi ng 1 changed file with SS additions and 7 deletions.                                                                                                                                                                                       Unififd     Sf)lit




  ..!..     611 J,24 -+),)2 •
                 title: "Suy hOee uce9t ,o,. essential ne.fds·                                                                         title: ·suy l'IOl!f f:XC•Pt fO(' tUtl'lthl nffdS"
                 meu: "C\IN'ent guidance on tf1e Califot'l'li.l coronwfrus / COYID·l9 suy hoff ol"der. �o need, :o sMlter in           MU: "Cur,..nt cuidanct     °" the caUfoMia col'Of'lavir-us /    COVI0·19 stay hOMt ordfr, WhO tlffds to shtlttr in
            pho, What are essenthl n•e<h, .mat•, Ol)t'n and �t·s clos.d, when t� ol"(:ler •ight tie lifted, ..                       plact, Mhat ar• tsstntial nttds, .tiat's �n .tnd lfflat's dost<!, lilhtn tht order t1i&ht bt lifttd."
               author: "St.te of California"                                                                                            author: "State Qf ca1ifor11ia"
             - publhtMl.ate: ·2e2e-es�uu9:U:llt"                                                                                     -+ publhhdate: ·2e20.eS•l4T8l:1S:l4Z"
                 ugs: ("translate·)                                                                                                    tags: ( "'trfflSlaU"J
                 addtosite.ap: true                                                                                                    addtositta;tp: trvt



            - <p>All individuals li'lin1 in the Stat• of C.aUfornb a,.. currffltly ont.red to stay hOlle or- a! tMir place of        • <p>All individuals livi"'I in thot State of California are currently ordered to stay hoae Q,. at theil" phe,e of
            l"Hidenu, 1Hvtnc Ol'lly fof' o href."tittps:/jcovid19.u.gov/l"Oadupr>J)t.Mutted work</a>, l6Ca: s"°P9tn1                 f'Hidfllce, e-.cept for <• href•'"https://covidl9.ca.gov/roada&p/">ptr.1tt•d work</•>, local shOpptnc 01" othtl"
            Nbted to open se<to,-s, huhhof'e, food. personal ex•rc.ts. aM local O\ltdoor r•cruuon.</p>                               perattt•d trN1nds ., or as ou,er·,dst auth<>l'tnd (tncludinC in the Questions a..,..,; Ms.,.rs belcrw),</c>>




            • <p>Atad the o hr•f•"ht-tps://-.cdph.ca.gov/Pro&ra.s/CtO/OCOC /COPHS200ocUMt"ltSl&L1borary/COYID·                       -+ <p>fl.Ud tM Kay 7, 2e2e o href•"https://-.Cdph.ca.go.../Proera.s/(lD/OCOC/C09Hl2000tWltnt'X20Lib,.ary/COVIO·
             19/SHO'.l:2«>c'dtrJ.2M·7·N20,pdf">Public Hfalth 0.-df,. (PM)</a></p>                                                    19/St«n2001"dtr%l&S·i'·2&2&.pdl '">Publk Health Or<lft' (POf)</a></p>




                 <blockquote cUlu••wp•block•quot•"><p>SH <a chss• "'ac-tion•lir1k" h,-d•"/esuntial•workforcer,esunt!al                 <blod:quott clau•"l,fJl•bloc::lt•quote '"><p>Ste d class•"a<tion•link'" .href•'" /euential•workforct/">HHntial
            jo&s</a> a11d <a IV'ff•"https://covtd19.ca.eov/,.oad.ap/">0p,,t1 s•cto.rs</a></c>></blockquou>                           Jobs</1> af\d o hl"th"l'lt:tps://<ovtd19.ca.co.../N>idl!lap/">optn sector"s</u</P></blodtquou>




                                                                                                                                     .. <p>The Gove,.nor !\as ordfr,ed Califo,.rihns to ot,.ey tbf dir•<tivu of thecbr>St•t• P\lbU< Kultfl Offiur. ThOse
                                                                                                                                     dirtnivu uh ••ny fot"ll$i they<br>indude ,pedfic Nterhh linked on thb P•&•, u well o these
                                                                                                                                     questions<b,-und answrs. These qt1utions and answers .are directives froa tt,ecb,->Staa Putilic He.alth Officer,
                                                                                                                                     •nd have the u.. force and fffe<t u other"<br">SUtt Public Htalth Off1<tl" directivts.</p>




  ·,
  ..!..




             • <h-l chu• "'wp•acc ol"dion "'>What about voting?</h4>                                                                 -+ <h4>If I a. not an hsenthl Critical Infrast,-ucturt wo,-k,,., tan I still leave the house?</M>




                                                                                                                                     • <p>Yu. A$ de,crii,.d in ao"• d,un ehewhtre in appltoblt sUte SM,!bliccbr>h.alth directivt$ (indud1na on
                                                                                                                                     this page), there arc a wide range of<b,-,circu.stances in which you -y leave your hone ottwr place °'
                                                                                                                                     Of<br>restdt-n<e, tVtt'I tf y<04.I are not ari Esstnthl Critical Inft'Htl"'UCtul"t WOf'k•r".<br>fOI" e,caaple, you 1111y
                                                                                                                                     le•v• your hOait to work at •ny b11sineu o.r othtr<br>Mtity th.lt 1S allOWH to opt'f'I, to Pftt'Ol'lhe lo<al
                                                                                                                                     busin,usu, <X' to ure for<bt'>frietlds or fa•.lly aer.ibers 1i1ho require asdsun<e (.s. ut forth below).<br>And
                                                                                                                                     •"r.tnds likt these are l'IQ( the only rH50tl5 you uy l.avt Y<>IJNbr>hoNc you liNY .tho leave ywr hON with Q,.
                                                                                                                                     W'ithc>vt a spedfic<br>destination in aind (for exaaple, to walk your dog, to enc..,e in physical,br,,...,,.,ation,
                                                                                                                                     or st.ply to c•t SOM fl'Hh aif') .u l°"£ .as you ...1nuin<b1">physical dist&Ming a11d <s.tl"¢tlC>do not gathfr with
                                                                                                                                     an)' l'Klab•I" of PfOPl• wl'I0<1>rurt not ••l>tr� of y01.1r IM>Us•hOld.</st"°"C><IP>




                                                                                                                                     -+ <p)lhe Califor"nia Oep•,.t..nt of Public tttalth has dete,..lM<I th•t all<br>public &•thedngs lilith peopl• whet
                                                                                                                                     a,-e not !M'llbtrs of your ttous•hOld<br>-in any tndoo,- or outdoor space-shOuld be postpon*" or t&n<eled
                                                                                                                                     to<br><ul"b co.unity spl'ud of COVID·19. suu .igenctu a,-, not hsutnc<b,.>per.tu lo!' •11y gatMrtngs-of any
                                                                                                                                     she, or any kind-at thh tiu.<bl">Gathtdngs will be pel"9itttd ag•in on<t �bli< health oflidals
                                                                                                                                     deUl'!l,ine<br>they un be COl'ldVttfod In a Nl'lf'ler <onsistent lilith publi< health and<bosaftty. 11'1 the IN'-iltlti..,
                                                                                                                                     pleHt pc,$tpone Qr oncel your c•therin&, andct>r>con5ider •thtl" � can find •lternatlVt w•ys to hc>,t )'QUI"
                                                                                                                                     event th•t<br">do AQt requil"• ,n in•person, physical gatherin.c.</p>




                                                                                                                                     • <h3>Politiul activity</hJ>
                                            Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 10 of 16

                                                                                                                                                         -. <p>Tl'lere are ..a,ny w•ys kw you to express your political vitvs without holding a physic•l, in-person
                                                                                                                                                         cathering. For exMll)le, 'f<J4J eay c00Un1.at to call OI" wriu elt<tecf oflteials, wl"lte letters to the editOI" of
                                                                                                                                                         news f>'!blications, display lawn or win<iow sicns, Of' use online and othef' electr-oni< .-dia (incl\ldinc Zooa
                                                                                                                                                         r0011s, Twitter feeds, Fa:ctw<lk P•&es, illd oth,,. diclul fol"!,Ja!S) to expf'tss )'O\lf' vit1itS.&nb-sp;&nbsp;</p>




                                                                                                                                                         _. <p>Additiooally. u nott4 above, you aay leave )'OIJ,. hOllt as lone as )'OU <strol'lg>do not c•thtl" with pe09lf
                                                                                                                                                         Mho a.-. not 111tfllbers of yovl" household</Stt'Of'IC>,&,lbsp; Wh•n )'<XI are oth•r,,ihe ovt in P\,lblic, pllblic l\edth
                                                                                                                                                         dil"ectives do not p.-.vent YO\I froe en1,1.ln1 in political •)(S)r•ssiort-such as by �•.ring Of" c;1rrytn1 a sian-as
                                                                                                                                                         long as you do not hold a gathtriflg of any she, and other,,ilse uintain physical dlstancing.</p>




                                                                                                                                                         _. <p>lf coll.ctive action in physiul spKe is iapol"Ont to you, considel" ""1ethtr you 1ind othtl" participants
                                                                                                                                                         <an safely protest fro. within your cal"$. The State �blic tMalth Officer does not <:on,td•r in•car pl"Otuts. to
                                                                                                                                                         be pl"Ohlblted guht,.ir1gs, 1f pa,.t1C1pa,ns stay in their cars at1d oth•nis.e f"Hlin apal"t fro. indtvtduah .ihO
                                                                                                                                                         ar• rM>t pal"t of their hOusetiolds ,&,lbsp; �l'IY activists ha'le Ol'ganhecf caf'·b•s•d protests (honking l'IONIS,
                                                                                                                                                         flyln-g flags, cfisphying stcns, �cf so <WI) to e.xpress their political views lfflih <011Plyinc with sut• public
                                                                                                                                                         h.alth dll"tcdvu.&nbsp;&nbsp;(/p>




                                                                                                                                                         .. <p>\.l!enever )'OU •re considedft.C a protest (incl\ldlllJ an in-car protest), ..ke SUl'e you <:o-ply with all othe,.
                                                                                                                                                         applicable laws, inclvdinc any lcxal pl.Jt>li< health •euur.s that flJiY be aol'f rutrictive than statewide
                                                                                                                                                         directivu and any other appUuble local laws.</p>




            <P dus•"wp-ac:<Of'dict1-conte11t•>fl*<tlons ar• an essential acthity, Mid the u                                                              _. <p class•"w,>·accordion-cct1tent">Electlct1s are a n essential •<tivit)', al\d the o
         hN!"f••https : //.,,,,,,. cov. ca • cov/ 2'n.G/0S/ff/coverno,.-newSOIi•is su.s. exe< '-'t ive -ol"Clel"-to. prot•ct -pub}ic-1\eal th· by-       hr•f•"tit tps : //llftitW. cov • ca. aov/2929/0S/08/&0"lernor -n�sw,. hsut-s.extcvt 1Vt. order.to.protect -public -heal ttH1y­
                                                                                                                                                                                                                                                        9
         11a iUn.1- •very.. r.1h t•l"fll •vot•r-a.. baI l ot-aMad •of-U1• -novfftler•1fl'l•r al O el ecUon/">Gove mo,. has luued an                      Nil in1-every •re1istered •voter - a-ba Uot-ahod •of -the •nov.-btr·a•ntl"al ••lec tion/ >Governor has iuued executive
          exe<utlve Of'del"s to ensure elt<tions are safe and atcHs ible(/:t>. Vote0by•••il ballots will ti. s•nt to all                                 orders to ensure eh<:tlons are safe and 1ccessible</a>. Vote•by·••il b11lots will be sent to all regist•red
         ,..,tster+d vours fof' the NOvttlb•r 31 2929 �neral Uecticti. The SeCl"eUry of State and the California                                         voters fol" the NOvffllbef' l, 2828' Gene,.al UectiOtl. The Secreta!")' of State a.nd the Caltfo,.,.,ia Depart•nt of
         Otp.artaent of P\.t>lic Htdth a... ifOf'king on 1dditi�l guicfanc• to ensu.-. thlt •ll CalifOl"nhns af'e abl• to                                Public Health ar• working Of'! additional guida,.u to tonsure thit all Cal1foN1bns are able to pa.rtlctpn, in
         parddpate in ehctlons safdy. (/p>                                                                                                               electict1s uf•ly. hhtlna laW"S a.ddress the use of vote-by•11ail ballots in Ollfornta ele<:ttons, and those
                                                                                                                                                         laws ,....in in effect unltu otMrwise noted.</�>




         • <p class•"..p.accordion•cont..-it•>Of couf'se, Wlenever you eng•ge i n arty pe,..lssible Htivity-including thl                                -. (p clan•"wp•ICCordion•content•>ot course, wti.never you          •n.&•a• i n   any per•issiblt •ctivity--includina the
         colle«ict1 and dropoff of ballots, or other electictl·f'thted ac-Uvities-be ailtldful of physical distandn& 1t1d                                colitction and dl"Orp•off of Wllou, o,. ott,er tltcUon-rdl'tt-d actlvltiu� llil'ldful of ptl)'Slcal diStt.t\Cil'IC and
         ott\el' 11taS1Jl'U to protect yourself •.nd those ar'ound you. </P>                                                                             other •tasures to protect yO\lrselt and those •�nd Yf"l,</p>




O comm�nts on commit 924Sd2S                                                                                                                                                                                                                                              8 Lock COl'IWl"sation

              Write        Preview                                                                                                                                                                              H     B    I                                ·- :: 0         @    �     f.,.




             Att;,ch files by dragging & dropping. sel�cting o, pasting them                                                                                                                                                                                                            CD




Cl 2020 G+tkub tnc.                                                          Secuniy                                     M,:tp
                                                                                                                                                     0                COO'IUtetG,LHub               ·-                    ...                Tq11n+ng              e,og
Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 11 of 16




    EXHIBIT 3
                                           Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 12 of 16
0                                                                Pull requests    Issues      Marketplc,rn   Explore                                                                                                                                 �   + • \i ..

g cagov / covid19                                                                                                                                                                                           0unwatch •             *Unsu,       23



 <>Code          ( Issues ss         l Pv1J re,qvesl$ s          Actions         Pro,ects 1          Wtkt        Secunty O   lns.ights



 Update page • stay-home-except-for-essential-needs.html                                                                                                                                                                                             Browse files
 I' tr\lSflH
         WordPressService committed 6 days ago                                                                                                                                            1 p.arent Sf4fd46     coaiit 91an114f5d67cS?dbll69124()bJ&clS4•?abel


  Showi ng 1 changed file with S6 additions and 20 deletions.                                                                                                                                                                                        Unified   Si)lit




 .!.       W l,7 stJ,7 •
              titlt:: "SUy hOae Q&1tl8;.I\"                                                                                                tttle: ·suy hON Q&te»;A·
              meu: "C\IN'tnt gi.iidanct on 01,e Califort1h coron�frus / CCWID·l9 suy hoff ol'd,er. �o needs :o sMlter in                   aeu: ·cur,..nt guidance on the CalifoNtb corof'lavll"U$ / C0\1'10·19 $Uy hOH ordel'. WhO needs to $htltel' in
           pho, wtt.at are essenthl n•t<h, .mat's OPtfl and �t·s dos.d, when t� ol"(:ler •ig:ht tie lifted, ..                           place, lfflat ,re uuntial needs, .tlat•s �n •nd lfflat' $ closed, "'htn the orde,. t1i&J!t be lifted,"
              author: "St.te of California"                                                                                                 author: ·state of C•1ifor11i•·
            • publhhd.ate: "2e2e,e6,8SfG!:U:UZ"                                                                                          -+ publhhd.it•: '"2&20•96•9ST1l:U:39Z'"
              ugs: ("tr.anslatt:'")                                                                                                        ugs: ( '"vtt1slau"J
              addtositeaap: true                                                                                                           addtodteaap: true

 '"i''
 ..!..




            <P chu•"wp-�cordiCl'l-conttf'lt"Hstronc>Euentbl servicu<h,tN)f'IC) that Pl"Otect public htd:h, JX1blic                          <p chss•"wp-accordion-contel'lt"><strone>Euenth1 HNices</stl"'Ont> that c,rotect public tiealth, p1,1blk
           ufety, and pr-ovide •uenthl needs wil1 r_.ain open, such .as:</p>                                                             1.afetY, •nd provide essential nttds 1dll reuin op•n, such as:</p->




           • <ul chu•-...p-accol"diOf'l·COntetir>di>Gu shtlo11s&nbsp;</li><l hPhar111ades</li><lhFood: Grotery $torts,                   • <111 chu•"wp·a«ordion-content">di>G•$ stations </li><lbPha,..achs</li><lhFood: 6roory stOf'U, hl'llitrs
           hrt1trs aarhts, food bfnks, c:onv•nienc:e stores. t;il;e0 out .ind <Nliv•ry rut•uNnt$-&l)\>sp;</li><:i>s•nh&nbsp;             Nrkets, food banks, convtnience storts, takt•04.lt and delivtf')' r.suurants </lh<lh8anks </li>
           </lhdl>L•undl"OffllU/hundry suvlc:u&nbsp;</lh<lhtsunthl stat• alld loc:al gover-nMnt furKtlons will also                      <lhLaundroMts/bundry Hrvlc:ti </li><lhChtlcktr-•</li>dl>hsential shte .and loul go,.ttrnMent fun<tions
           l"ttll11'1 open, 1M:lud1f'IC law eMorc�t and offlcu ttlat provide pel"l'll!Mt Pl"O&fMS and $•rv1cu.</lh</uh                   will also l"ellltin op,en, including tw enforc�t •nd ofltets that p,l'O\'ide C:O\'tl"'ftllltt'lt P!'OVa•s a11d strvtos.
                                                                                                                                         </11></uh




              <P chss••wp0Mcordion·conu11t'"><strong,ReuUerS</nl"OC'I•> can open sutewidf, lll will l"e<!Uite                              <p class•"wp •a<c:ordion·<Oflttnt"><stl"Ol'lt>Aetailtt's</stronc> on open statNide. All will require
           llodtfiutiOf'ls to suppol't social dhU11dng. this 111<ludts:</P>                                                              aodtficatioM to su:Pl)Of't social dhunctng. This il'lc:lu:de$:</P>




            • <ul chss•·wp.accol"dton•COl'ltent'"><lhShopp1ng ••lls</l h<H>L1bf'a1'1H (_for d•Hv•ry and c1.rb11de pickup)                -t <ul class•"wp,a<c:ordton-conttnt"><lbShopping ..llS</11><lhl1braf'1ts </li><ll>Or1vt•1n theattr,s (with
           </lhdhOdve-in thuters (with llodifiutions)</li><lh&ooi'.stoNs</lb<li>Jewtry storts</lh,lhTO)'                                 .odificatioM)</ll><H>�stortsc/lb<li>Jewelry storeH/ll><lbToy stor-esc/lh<li>Clothing an<I $1'10t
           storesc/li>dhctothing and $f)oe stON$</h><li� •nd ful'nishing stoNu/li><h>Spot"tin.g good$ noru</11>                          storu</11,<li>H<IM and fumishin& stOrt$C:/li><li>Spor-tinc good$ storu</li><li,florist$</li></ul>
           <li>florhts</li></ul >




              <P chu•'\,p-ac:col'dion-contfllt'" ><strong>Outdool' -..uuas</Stl"Ong></P>




            • <P dau•"IIIP·MCol"diOll·COl'ltent'" >TM followtt1g •lY 09el'I Of'lly 11\ <a
           hr-ef•·htt1a://WwW.<dph.ca.gov/Pro1t'•$/CIO/OCOC/P.,,e$/«NI0·19/Coof'>.t_'j_Variance_Attuutlon_fon.aispx"><ount1es
           �oved to 1110ve ft.1rth-tr- ahud</a> in in tt,.e Jtesilieno RoadNp;</p>




           • <"1 chu••wp-accor"d10f'l·COl\tent'" >dh01ne·1n t'UUvral'ltS</U><lhHail' ulOl'I$ al'ld barWt' shOS)></lh</ul>                .. <.p clau•"wi>·a«orcllon·<Oflttnt"><Stl"Ong>Proftutonal spot'U (1dth0vt. live •udienos)</stron.1></p>




                                                                                                                                         .. <h4 class•"wp,a<c:ordton">WIU's clostd sUttwtde?</M>




                                                                                                                                           <p chss•""''P·•ccordion•<ontent">St.attwide. th.e following a,.. still clos.-d:(/p>




           • <loll chu•..,,,P·f«or"diOfl·COtltent">dhPtrsOl'lal s.trvi<t$, likt n;1il HlOtls and tattoo parlo,.s<llb<li>S;1t's ,no       • <ul clau•"wp·a«ordion-content"><li.>Ptt'Sonal Hrvices, like nail nlonJ, body ,,...dn& and tattoo
           night(l\11,s&nbsp;</li><li>EnterUinMllt v•nu.s, like IIOVh thHttr-s and irude \'enuu</lh<li>G)'tls and fitnen                 parlors</li><li>Entertal,...nt venues. tile• MWit thuters � livt thHttr </lh<lhPubli< tvtnts .ind
           studios&nbsp;</li>dhPubll< ev•nts and gathff'ings, llk• live .audi•nct sports&flbsp;</lhdbConvtntion                          gathtrin&s, like live audiHIO sports. </lhdl>Convtntion <tnters</lhdl>Thene parh .and futivah</11>
           Ctl"ltel'S</li>dbCo.untty centers. public pooh, phygl"C>uMs. al'WI p1cntc •l"taS</lb<li>th._. Pfl"ks and                      <lhNic:Pltl' e<IU<at10t'I (in p,erson)</li><lhlndoot' pby&l'Ot.lnds, like bounce unttrs, ball ptu •M luer tag</11>
           festtvah</lbdhHOuh and lodginc fOt' �-•u.nthl tl'.Wel</lh<lhNightt' educati011</lbdhlndioor .ustu.$.                          <lh5-1unu aind nu• roo.sc/11></ul>
           kids 111t.1se1.1M. e•llery spacu. lOO$ ain<I lib l"aduc/lh</uh
                                       Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 13 of 16
                                                                                                                                   • <p chn•""''P'll<cord ion,content•>Th• followina -)' open only in <a
                                                                                                                                   hl"ef• "http!. ://WM. cdc)h. ca , C<W/Pl""'CrMs/C 10/0CIX/Pacu/ CCN 10· 19/Couney_ var ian<e_AtUstation
                                                                                                                                                                                                                                         _f01"11, upx" >Countits
                                                                                                                                   •PPr'OV'fd to   -.cw• Wrth•I" in th• Jtesilh11.c. ltoidNp<h>:</p>


                                                                                                                                   --t cul dau•""'l'•a<cordion,content">di>Olne,in restaurants</li>di>Kair salons and b.arbei- shops</lh
                                                                                                                                   <lbCUil"IOS</11></ub




       • <p cl•U•"Mp•illKCo,.dioo•contfflt'">It d•p•nds. If your county has been aP1)f"ov� to aove further in th•                  • <p clus•"wp •accordion•content">Countiu that are aP1)f"ovt'd to progr•u further into the Resilience l\o.l<hlap
       Resilie-Me �oac1U9, tMfl hair ulons .at1d bil'ffl" shOt)s ••Y r•ope,n in you-r are.a. S•e th• lht of o                      can de<ide to open th• followtnc industries but are strongly •ncouraged to wait �Ul Ju.ne 12, 2e2e:c/p>
            '"
       �Nf• https://w,,,,.cdph,ca.,ov/PrOCl"•s/CIO/DCOC/Pages/C<NI0·19/Coon ty_varbMe_Atttsution_fon.aspx">countiu
       with a varhnce</a>.</p>




                                                                                                                                   -. <ul class•"wp,accordion-conte-nt '">dhFaaily enurtattvHM centtrsc/li><li>Rtstaurants, wtneriu and
                                                                                                                                   bar-s</lh<li>Zoos a.nd IIUSf4.IIU</li><li>Gya,s a nd fitness onters<"/UHli>Hoteh (for to1,1ris• and VldiviWal
                                                                                                                                   travd)</li><li>Cardr�s and racetracks(/h>di>C• pvoun ds and c>lrtdoor �rution</11></ul>




 .
.!..




                                           '"
       • <P class• ..wp-M"cordloo-conunt >Gath•rlngs-aeetincs or other- events th.at bring together per-sons ff"Oa                 • <P dass••wp-accordion-conttl\t·>statt public h•alth <fir•ctives proMblt tk'(>fusional, sodal and c�n1ty
       11Ultiph hoostholds at the s ... ti.. for a sh.are,d Of' Cl"OIIP •xperien<e in .a sint.1• �. spM"e, or pb<e such            HSS .a:ath•rines, <iatheril\t.s ar-e CH>ffo*<f u
                                                                                                                                                                                  ....et1n1s or other events that brine toiethtr persons f� aultiph
       H ,1n a�itodua, st.cfiu•, al"4na, hra• CQnfef'ence l'OOII, ..,ting haU, or other indoofo o,. outdoo,. SSNiCe-pc>H           tioustllolds at the UM ti.lllf for a shared or gr«1p ex.perienc;e in a single �. space, or place such as an
       an .sp•cially ,,..at da.n&•r of transahsion and spread of COVI0,19. IU a conuquen<•, Sute Jlll8:lc hHlth                    auditoriu., sudiu.i, arena, large col\ftre,ic;e        "°°"•   .uting ltall, or other indoor or outdoor spa.c;e. They pose
       diNctlves prohibit pl"'Of•ufonal, social and coa.,nity aau 111thffin1s.</P>                                                 an espe<fally hiCh dangel" of transaissio., at'ld sjk'od of COYI0·19.</c»




                   "'
         <p chu• 111p•ac<o,.dioo,content·>0n H.ay 2S, 2929, in an effort to bah.nee fi,.st �nd•nt inttrests 111ith                     <p clau•""'"P 'accordion•content">Ofl Hay 2S, M29, !n an effort to bahnce Hrst Anltndnfflt foterests with
       l)lbUc health, thf: State Public Health Offic•r cl"Uted an e1tce-pti0t'I to the pl"Ohibitlon against 11ass gathel"ings      public he-altb, the SUte Public HHlth Officer <roted an exception to the pt"Ohibition atainst .ass Cath•rtngs
       for hhh-bas*<I services and culturd Ull"MIOf'lies as wll as pN>tests. Tl'los• t:ypf,S of gatheringi are pe,..hted           for faith-based servicu at1d cultural cerHOni.s as well as pl"Ottsts, these types of gatherings are pe,t"altted
       so lone as they do not exo*<f 1eo atttnde,e,s or 2S% of the capacity of th• space il'I which t!M> gn"*dng h                 so lon& as th•y 00 not uc.eed 100 atttnde•s or 2si of the c.ap.adty of the sp.ace, in whic.h the cath•rinc is
       held, Whichever h lowtr-. All other Mau 1atherinas are prohibited until f1,1rtti.r notice.</p>                              held, ...t.ichever is lOMtr. All other •au aatherinas a,.. prohibit•d \lntU further ,iotice.</p>




                                                                                                                                   -+ <p chss•"wp·accordiol\·Content">lt de,pends. ti you!" county has bffl'I approved to ao\le further in the,
                                                                                                                                   Resilience lt0ad11ap, th•" hair saloos alkl bar-btr shops M)' l'f09*1'1 in yo1,1r ar-ea. SH th• list of <a
                                                                                                                                   href•'"https : //ww. cdph. ca, aov/Proeraas/CtO/OCOC/Pace s/COVID· l 9/Co11nty...Variano_Atte stat ion,.Forw.aspx">ccwnties
                                                                                                                                   with a variancec/a>. </p>




                                                                                                                                   -. <p class•·"'1)·accor<1ion•content•>1t ls Nst to stay conn•cted with your loved OMS thr'OU&h p� and video
                                                                                                                                   calls, .u visittnc falUly and friends outside )'O'lr tkxisehold still presents a risk of sprudlng cOf'Ollavirus.
                                                                                                                                   K••Pin& dht.a,ice fl"Offl others is upechlly Ullpor-tant fO" P*<>l)le that are at hJgi-.r risk of aettina v•ry slc:k,
                                                                                                                                   including older people, and people of MY age ...tlo have underlying •dical condltions.&nbsp;</p>




                                                                                                                                   -+ <p c.hss •"wp .ac.:cordion-content n>If Yoll do visit faaily or fri•nds that OOtl't live in �r hoeie fo person.
                                                                                                                                   take steps to ll••P •veryone ufe, like:</p>




                                                                                                                                                   '"                    '"
                                                                                                                                   • <t.11 clan•     wp.accordion,cont•nt ><li>l<.HP      at least 6 t..t bt:t1f, etn yourself al\d others, ev•n 'ol\en you war a




                                                                                                                                 ...
                                                                                                                                   he• c;overin.g</lh<li>Vhit outdoofo-s instHd of indoors ichen pnsibh</li><lhwtar a face cov•rin1 or cloth
                                                                                                                                   usk</li><H>w.ash your hands often</lh<li>Clu.n and disinfect c�l)'• tou-ched surfaces</li.></uh




       • <p cl.s s•"wp·ac.col"4ioo-c.onte,nt"'>Ele<tiol\s ar• an ess•ntial activity, and the <a                                    • <p class•"wp.,1ccor<1ion-cont•nt">£l•ctioos ar-e .1n essential activity, aM th• <a
       h,-.f•·https : //t,,M. aov. ca • eov12e2 e1es/ea/covef'nor•newsoa•inues. uecuti ve ,order· to.protect.pub1ic.Mal th·oY·     href• ·tittps : //Wfllfi. cov • c•. iov / 2tl9/9S/H/ gcwe,-r,or•nf'Wsoa-is wes,•1tecut 1ve. order· to-prote,c t •public ·h•a lth -by.
       •ai 1 ing,every•,-.gh t•red•voter•a•ballot•ahtad•of•ttie•no.,..,er•general·•ltc-tion/"Kiove rnor hu !ssued execut iv•       uUing,every•r•gister-ed •voter•••l>allot•al'lead•Of•the•nove.btr•g•n•ra l,election/�>Governor has inued executive
       orders to ensure: e1tct10fls   •re: uh atld   accustblec/a>. vot•·by•aaU ballots will be sent to ail regisUNd               orders to tnsur• ele<tiot1s ar• saf• and acossiblec/a>. vot•·by··"ail ballots will be: sent to all l"•gisur•d
       voters for- the NC>'IIMber 3, 202• G•Mral fle<tion. Countie,s ar• Nquil'e-<f to provide o                                   vours fol" th• NOVfflbe:1" 3, 2010 Ge,t1•1"al Electioo • .t.dditionally, .any in-person votinc op,portunities will ti.
       h.-.f• ·nu,a ://ww.gov. c..a.gov/2019/86/U/governor-,wwso1H,ig,,s-exec1,1t1v•-ord•r·on-ufe,.se,c1,1re-alld-acc.eulble·      availabl•: c.ountles ar• re,q�ire-d to provid• <.1 �r• f••https://'<IIIM.COV,ca.a-ov/202t/M /03/Jov•rnor-newsoe-sicns·
       gef'l4ral·dec-tion•in-novellber/">thrt t days of .. r-ly votif\l</a> star-tln1 th• Sat\lrday be,for• the d•ction, and       e1t•cutive-order-on•nfe.se,cu"•·™·a«euible·s•nerail·el•c:tlon·ln·nov•llber/">thr'ff days of early votin&<fa,
                                        Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 14 of 16
       Californh O.p•rtMnt of Publi< Hultti .,.., working on •cSditlonal guldanc:, to tn,u,... th•t •11 Cdiforniani ar.         3, ?elt. The Stcr,tary of State and th, (alifomh Dt,p•rtNnt of Public Hnlth               •re workin1   on •ddition.al
       tble to �.rti<ipate in ele<tions ufely. Existing laws add.ress tti, use of vote•b)'•••il ballots i n California          guidance to •t1sure tflat all CalifOC"nlal\S tre 1.ble to �rticip.ate in electio.,s safely. hcept lof!er, sus,,.nded
       ele<Uons, and ttiose la1on ,.
                                  ..atn in effect ut1lus othel"W1se l'IOUd.</P>                                                 by E,cecuUve Ot'del", e•htlnc l�s iddressing tile use of vote·b)'·••ll b11lou in <allfoMii elections reaain in
                                                                                                                                •ffe<t, </p>




       • <p <1iss•"wp-acco"6iot1-con1:e.,t·>01 <OYl"H 1 wtientver you enga,e in an,y pt:l"aissible &<Uv1ty-111dudinc tl'te      .+ <p class•"wp·•«ordton·<ot1tent 8>0f cov,-se, tfllhttlevtt' you •nc•ce ir. 1ny peratsstt>le act1vity-1Mludfng tht
       collectiOf'I arid dl"Ofl·Off of b•llots, or- other elt<tion-rehted t<tiviUes-be •indful of phJsi<al disunci.n-c and      collt<tion and drop-off of ballots, or 0U1•r tlectlon-t'tlated actlviUu (suc.t'I as the collectiOf'I of sijflitures
       other 1Wuuru to prott<t )'OllrHlf � U�se aro� )OIJ,</p>                                                                  to qu.Ufy undid•tu or •usu,..s for tlte ballot)-adhere to ptlysl<al dhhn<inc �d ot!,,er applioble P4,1bli<.
                                                                                                                                '1••1th dlrectivH.</p>




 T
 .!.




       • <P chu•"wp·�cordion•cont�r>tt's ok•Y to 10 OC,1t$.16' to eo for a w•lk, to exerdn, and p1rtidpatt in                  U.   <p chu•·wp -i«ordlon-cont•nt">Jt's ohy to 10 ovtside to 10 for a wilk., to tx•rdn, and P•rtidp•t• in
       I\Hlthy a-cUv1tiei n Iona •s you <stron1>t11ainUin • ufe physical distance of six ffft and gath,r only with              hHlthy activitiei n long n )'OU otrona>-int•in • uf, physical dht•nc• of sh fHt and g•tti,r only witll
       aedlers of )'OU!" househOld.</stronc> <a hl"et.·nttps://covid19.ct.g0\l/pl.tbli<•l"Mreatlon/">Ptrb HY be                 unbers of your household.</str-ong> vou can also pal"ticipite in activities at o
       <lc>sed</t> to l'telp slow the spr.ad of tht vtrus. (fleck with lo<&l off1c:1ib about part closure� in your at'U,        tiref•"llttps:/ /<ovid19 .ca.CO\f/r>df/gu1daMe-c111pgrounds.p<tf·>outdoor re<reat1onil fa< 111ties</•> tflat tN
       �liforllhflS s"°"'ld not tNvel sicnifiunt disunc:u for recreation ind shOuld stiy dose to 110.. </p>                     allowed to �en. o flrtf•"flttps://covfdlt.<a,CO\f/public-rec,•ution/">Pirks uy l>e closed</•> to fltlp slow the
                                                                                                                                sprnd of tht virus. Check with local offi<bh abovt pirk c:lc»urH in YQ!lr ll"H, Califomiins sho.,ild not
                                                                                                                                trav,l d1nificant distanco fol" recrHtion •nd should st•y close to hoae. </p>




       • <P cliu•"wp-x:col"dion-conttflt" >SUte P•rks, <�rounds, austwn. and vhhor- centers hive betn closf'd to                • <p chu•"ws>·•«orclion·<<Wlttnt">Statt P<1rk5, oap1round5, ause1,111s, .1nd vhltor onttr5 tlivt b
                                                                                                                                                                                                                                 .. n closed to
       l\tlp slow the sprtad of the vir'us. A list of all closures un bt found at&nbsp;o rtl•"no,..ferrer noopentr"             h•lp $low tht $prt.-d of the viru5. A list of all closu�s c.an b• f(Klnd at u rd•"nor•ftrrtl" r-.ooJl•ner"
       hr-ef•"https://urldefense.proofpoint.co./v2/ur1 ?u•http•                                                                 href•"tittps: //urllkfenu. proof point.c�/v2/url ?u-http•
       lA_ww.pet'ks.ce.cov_fl•tt•ntM<ut've&.a..,;d-cw.GaQ&alljl;c•LrEla7ed�gkbweP<*41l'Og&tep;l"•)'AS10eXW,Khc:S.of02�0lJ       SA_w..v.parks.ca.g<,v_fbttel'lthec:urve&�;d•�a.p;c•v0a7edlegkbWPC.*4ftOg&�;t'•)'RSi8ekVlC6lhcS8oFCUXltOAJ
       • )qVG8Gib0\19P614tt&a,g,;.. _fP,cTIIPtJ)(Hy()IT4dV·                                                                     ·)"""68GabOY't96148k&MP;a•_IPxlaPUXPM)JT4dV·
       3Qtt,4(jflv'8•vlldtze)'jf)Eu'8&•11P;S•VM7(qvtoqg2j30wjOqTIKhf71llclW'u�bnYfiGo&�;•· "                                    3Qeb4cjflv8evlxNzeyjt:JEus&.,ap;s•YM71(qvloqg2j3(Mj8QTl(hF7Rl<ZW.s�Vfi6o&••P;••"
       Of"get•" _bl•nk">\NJll.p•r·h.ca,&OY/flatt•nth«urv•</a>. SN a lht of $091t Ol.ltdoof' $pac•s that •r• optn on t�          tal"gtt•"_bl anl:">.,_.p•rks.o.1ov/fbtttntfl•curv•</a>. Se• a lht of         '°"'   outdoor $p•ce1 tfl•t are op•n on tile
       u href•"https://covidl9.ca .gov/public•rec,..ation">Pub)ic r•<rtation</a> page. Californians should not tr.av,l          o href•"' http,://<ovid 19.u.gov/public•rtcrHtiot1">Public NCrHtion</u pa,,. Scat countiu will also be abh
       sii,,ifi<&nt diSUncu for pleuure or rec.-.ation ltld should stay close to �.c/p>                                         to Opttl ca.pg.rounds at1d RV p.&t"ks start1.nc on )Uf'le 12. CalifONl1ans shOuld f'IOt travel signlfi<tnt dht.anos fOt'
                                                                                                                                plusure or recf'utlon art<t should stay close to tio.e.</P>




       • <P Class•"wp.accol"dion•contet1t">VOU can tl"llvel fol' urgMt ••tters or if sucll tt'avel h ess�:lal to your           .. <P clau•"wp.accordion-content">Vou can travel for urgent ••tters or if such travel ls essel\tial to your
       i,el"eitted wro,.k. Hon-esset1Uil ,,.avt\ fM vacations ot' pleasure shO\lld l>e avoided. Tith 1S to s:ow tile spr-eid    ptrwitted worti:. lvtf\ tl'IOui,, bustMUts around the state Jl"e Of)f:nti,g up, avoid travellin& lOl'IC distaMU for
       of tht corotJavl!'Vs.</p>                                                                                                vioUons or plusur-e as auch u possible. This is to slow the spread of the corct1avirus. 00 not trivet if )'()'I
                                                                                                                                ar• sick, or if     '°"°"•   iJ'I )'OUI" "°4.lnhold h.s had coron•virus in tl'li: last two we.eh. 00 not trivet with
                                                                                                                                'SOMOn,O lilho h d,k. </p>




 ,·
 .!.




                                                                                                                                •   <   p chss •""1)·•«ordion-<ot1tent">The o hr•f•"https:/lloMif,bar.o.aov/COVIO·
                                                                                                                                19_lq)a<ts_on_'8All._Pf'Oir.,.s_ind..services.ispx"�84Jrou of Al.ltoaotlve Repiir<h> ictvhes drh•rs to still �Y ()MV
                                                                                                                                v,hi(h registration fees to avoid any lat, t.u. Howev•r. you will not rK,iv• your new N&htr.11tion OC' yu.r
                                                                                                                                stichr until the slllOg lnforutton has Men rec:ehled by OHi/, Once state and local orders or directives are no
                                                                                                                                longer in effect. c:o.,sueers on then obtain the t'tquired UN>C check <et'Ufiute to toaplete the OH\I' vetlidt
                                                                                                                                t'tlistt'atlon process,</p>




         <P></p>                                                                                                                    <P></9>


0 comments on commit 98aeat8



           Write        Pr<'VittW                                                                                                                                                     H B I             i: <> <Y           ·- l: El          @ � �.




          Att;,ch files by dragging & dropping. wle<tlng      °'   pasting lMm                                                                                                                                                                           1:11
Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 15 of 16
                                       ContKI G.+IHub         TtilUM\g   About
         Case 3:20-cv-04479-RS Document 13-2 Filed 07/10/20 Page 16 of 16




                                 CERTIFICATE OF SERVICE
Case Name:        Blankenship, Donald, et al. v.          Case No.     3:20-cv-04479
                  Gavin Newsom, et al.


I hereby certify that on July 10, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

DECLARATION OF ANGELICA QUIRARTE IN SUPPORT OF STATE
DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR TEMPORARY
RESTRAINING ORDER AND/OR PRELIMINARY INJUNCTION

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on July 10, 2020, at Los Angeles, California.


                 Beth L. Gratz                                   /s/ Beth L. Gratz
                  Declarant                                          Signature

63419391.docx+
